Title: To James Madison from Joseph Y. Tompkins, 25 May 1814
From: Tompkins, Joseph Y.
To: Madison, James


        
          Sir
          Baltimore May 25th 1814.
        
        I have the honor to enclose for your inspection a letter from D. M. Randolph to me previous to my embarkation from Liverpool. The subject he informed was one that he gave you a full explanation of a few years since so that by refering to your correspondence with him at that time you may see that the plan therein mentioned coincides exactly with the plan lately undertaken & carried into effect by the British Government.
        It is well known that when there is a heavy sea running a ship of the line cannot use her lower deck guns & the plan he proposed overcomes that difficulty.
        As the enclosed contains a correspondence which is of importance to me, you will oblige me by returning the papers as soon as convenient after you have perused them & direct them to me at Baltimore. I have the honor to be With the greatest respect Your Obt Servt.
        
          Jos. Y. Tompkins
        
      